Case 1:16-cr-10343-ADB Document 974-2 Filed 09/10/19 Page 1 of 5




                       Exhibit B
        Case 1:16-cr-10343-ADB Document 974-2 Filed 09/10/19 Page 2 of 5



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


  UNITED STATES OF AMERICA
                                                        No. 16-cr-10343-ADB
         v.

  RICHARD SIMON



                          DECLARATION OF RICHARD SIMON

       I, Richard Simon, state as follows:

       1.      I am a defendant in the above-captioned case.

       2.      I worked at Insys from September 2012 through March 2016, initially as a Regional

Sales Manager, and later, as the National Sales Director.

       3.      During my tenure, I was aware that Insys received a subpoena from the Department

of Justice concerning the company’s marketing and sale of Subsys.

       4.      I understand that shortly after receiving the subpoena, Insys hired the Skadden law

firm to conduct an internal investigation, identify any compliance issues, and advise the company

about how to remediate such issues.

       5.      I understand that Skadden interviewed numerous Insys employees and reviewed a

wide range of company practices (including the Insys Speaker Program (“ISP”) and Insurance

Reimbursement Center (“IRC”).

       6.      As part of its investigation, Skadden interviewed me. I provided truthful, accurate,

and complete information during this interview.




                                                    1
        Case 1:16-cr-10343-ADB Document 974-2 Filed 09/10/19 Page 3 of 5



       7.      I understand that, working closely with in-house lawyers, such as General Counsel

Franc Del Fosse and Director Compliance Danielle Davis, Skadden provided advice and made

recommendations to the Insys Board and senior management based on its investigation.

       8.      While I was not and am not privy to the details of Skadden’s findings and advice,

so far as I am aware, Skadden did not advise Insys to shut down the ISP, to close the IRC, to take

any disciplinary or other employment action against me, or to terminate the company’s

relationships with Dr. Judson Somerville in Texas or Dr. Mahood Ahmad in Arkansas. I am not

aware of any finding by Skaddan that I engaged in any criminal activity, and I assume that if the

internal investigation had reached that conclusion, I would have been promptly fired.

       9.      On or about January 13, 2017, I signed an engagement letter with attorney Steven

Tyrrell of Weil, Gotshal & Manges LLP as my defense counsel in this case.

       10.     Tyrrell did not specifically explain or discuss the language concerning “Conflicts

of Interest” in the engagement letter with me, nor did he describe the types of foreseeable conflicts

which might arise or risks such conflicts might pose to me.

       11.     On or about August 8, 2018, I had a conference call with Tyrrell and his associate

Eileen Citron to discuss various matters related to my case. Among other things, Tyrrell told me

that Insys had reached a “settlement in principle” with the Department of Justice. Tyrrell also

informed me that Insys was considering hiring Weil for assistance with “restructuring.” I asked

Tyrrell what this development “means for me.” He responded: “nothing, really.” Tyrrell briefly

explained that restructuring work could entail representation of Insys in bankruptcy court

proceedings. I do not specifically recall whether Tyrrell said anything to me about consulting with

another attorney, although it is possible. He did tell me that my team would be “walled off” from

the restructuring work. Based on Tyrrell’s assurances, I did not seek other legal advice. Based on



                                                     2
        Case 1:16-cr-10343-ADB Document 974-2 Filed 09/10/19 Page 4 of 5



the information that Tyrrell provided, it did not seem necessary at that time, and I felt overwhelmed

by even the possibility of starting over with a different lawyer.

        12.     During our call, Tyrrell did not advise me that Weil’s representation of Insys would

preclude him from taking any action adverse to Insys, nor did Tyrrell disclose or explain any other

potential risks or problems that the concurrent representation of Insys could entail. The entire

discussion of Insys’s settlement and Weil’s restructuring engagement lasted no more than a few

minutes as part of a lengthier call that focused on other subjects about my case.

        13.     After the call, Tyrrell never told me when or if Insys formally engaged Weil.

Tyrrell never confirmed for me when or if Weil had set up a screen between the attorneys working

on my case and those working on Insys’s matters. He also never asked me whether I was satisfied

with Weil’s ability to fulfill its duty of loyalty or with the firm’s efforts to protect my confidential

information. We had no further discussions relating to Weil’s work on Insys’s restructuring or

bankruptcy matters until after my trial was over.

        14.     On or about June 13, 2019, I saw a news article stating that Weil was representing

Insys in its bankruptcy case. I e-mailed Tyrell to inquire whether this was a conflict of interest for

me. Tyrell responded that it was not because Insys and I “are not adverse.”

        15.     On or about July 15, 2019, I became aware of an article in the Wall Street Journal

suggesting that Weil’s concurrent representation of me and Insys created a conflict of interest. The

Journal also reported that, according to Weil, “going forward, any matters involving Mr. Simon

will be handled by a different law firm.”

        16.     While I knew that Weil probably would not represent me on appeal because of the

cost and the fact that I already had substantial unpaid bills to Weil, I was surprised and upset by




                                                       3
Case 1:16-cr-10343-ADB Document 974-2 Filed 09/10/19 Page 5 of 5
